Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings filed 8/14/2013 are accepted by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments that Swartz is directed to the formation of a vascular vessel (e.g., tube) and not a hybrid tissue construct that comprises fibrin gel disclosed in the pores of a synthetic scaffold where there is a vascular network of interconnected blood vessels in the fibrin gel is persuasive. Applicant points to various disclosure of Swartz to emphasize this point (page 9 of the Remarks). Applicant’s further remarks regarding the disposition of the endothelial cells  is for seeding on the outer surface of the tubular substrate which precludes a uniform mixture with fibroblasts present throughout the fibrin gel are also persuasive (Remarks, page 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.